Missouri Court of Appeals
                                     Southern District
                                        Division Two


TXR, LLC,                                              )
                                                       )
       Plaintiff-Respondent,                           )
                                                       )
vs.                                                    )      No. SD33036
                                                       )
WILLIAM E. “WES” STRICKER and                          )      Filed June 27, 2014
PAMELA H. “PAM” STRICKER,                              )
                                                       )
       Defendants-Appellants.                          )

                   ON MOTION FOR REHEARING OR TRANSFER

       PER CURIAM. In their motion for rehearing or transfer, the Strickers take issue

with footnote 5 in the opinion. They assert that "[a] careful reading of the Legal file

would have noted that . . . the trial judge's prior opinion in the prior case" was before the

trial court here because it was attached "as an exhibit within the motion to compel

arbitration." While our careful reading of the legal file in drafting the opinion made us

well aware that this exhibit was attached to the Strickers' motion, we were also cognizant

of the law that "'[e]xhibits attached to motions filed with the trial court are not evidence

and are not self-proving.'" Ryan v. Raytown Dodge Co., 296 S.W.3d 471, 473 (Mo.App.

2009) (quoting Powell v. State Farm Mut. Auto. Ins. Co., 173 S.W.3d 685, 689

(Mo.App. 2005)).
       The Strickers also assert: "Because [the opinion] never addresses it or discusses

it, Appellant presumes this Court overlooked the Appellant's argument with respect to the

doctrine of Contra Proferentem." They argue that "the ambiguous language in the

agreement must be construed against [TXR]." A cursory reading of the opinion,

however, reveals that our finding of no ambiguity precludes the consideration or

application of this doctrine.

       The Strickers' motion for rehearing or transfer is denied.




                                            2